Guy, J.
The plaintiff appeals from a judgment dismissing the complaint on the pleadings. The action is in fraud and was brought to recover moneys deposited by plaintiff with defendants as security upon entering into an agreement with defendants whereby defendants employed him as salesman.
The complaint alleges that defendants induced plaintiff to enter into said contract of employment by falsely stating to plaintiff that the person by whom plaintiff was at that time employed had stated to defendants that he was going out of business on the first of January following; that said statement was known by defendants to be false; was made by defendants to plaintiff with the intent of deceiving plaintiff; *436that plaintiff relied upon said statement and was thereby induced to enter into said contract of employment with defendants and to make said deposit of money.
It is contended by the defendants-respondents that plaintiff’s complaint is defective, inasmuch as it does not allege that, upon discovering the falsity of the representations alleged to have been made by defendants to plaintiff, plaintiff rescinded the contract. This contention is not sound. A person who has been induced by fraud to enter into a contract whereby he has suffered damage is not required to rescind the contract, but may, without rescission, recover the damage he has suffered by reason thereof. Krumm v. Beach, 96 N. Y. 398 ; 9 Cyc. 432 ; Gould v. Cayuga Co. Nat. Bank, 86 N. Y. 84, 99 id. 333.
It is also urged by the respondents that there is no allegation of damage in the complaint and that in the absence of such allegation plaintiff cannot maintain his cause of action. While there is no specific allegation of damage other than- the allegation that plaintiff was induced to and did part with $500 in money by reason of the false representation made by defendant to him, I think the reasonable intendment to be drawn from the complaint is that plaintiff was damaged to the extent of the amount of money which he was, by the false representations of defendants, induced to part with and pay over to them.
The complaint states a good cause of action in fraud, and the learned trial court erred in dismissing the complaint.
Bijur and Pendleton, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.